        Case 1:13-cv-00195-WLS Document 386 Filed 03/05/19 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION

POST-CONFIRMATION                           :
COMMITTEE FOR SMALL LOANS,                  :
INC.,                                       :
                                            :
       Plaintiff,                           :
                                            :
v.                                          :       CASE NO.: 1:13-CV-195 (WLS)
                                            :
W. DEREK MARTIN, as Executor                :
of the Estate of Vance R. Martin, et al.,   :
                                            :
       Defendants.                          :
                                            :

                                            ORDER

       Before the Court is Plaintiff’s Satisfaction of Judgment Against Defendant Bradley D.
Bellville. (Doc 385.) The Court acknowledges on the record that the judgment (Doc. 358)
has been satisfied as to all Defendants. (See Docs. 381, 385.)


       SO ORDERED, this 5th day of March, 2019.


                                            /s/ W. Louis Sands
                                            W. LOUIS SANDS, SR. JUDGE
                                            UNITED STATES DISTRICT COURT




                                                1
